FILED
                             NOT FOR PUBLICATION                             JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10429

                Plaintiff - Appellee,             D.C. No. 2:13-cr-00499-DGC

  v.
                                                  MEMORANDUM*
JOSE CARLOS VAZQUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Arizona
                     J. Frederick Motz, District Judge, Presiding**

                              Submitted July 22, 2014***

Before:         GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jose Carlos Vazquez appeals from the district court’s judgment and



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable J. Frederick Motz, Senior United States District Judge
for the District of Maryland, sitting by designation.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 63-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Vazquez contends that the district court procedurally erred by failing (1) to

announce the Sentencing Guidelines range, (2) to explain adequately its reasons for

imposing the sentence, and (3) to indicate that it was not basing the sentence on

Vazquez’s rejection of a fast-track plea offer. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record reflects that the district court considered Vazquez’s sentencing

arguments, did not rely on improper sentencing factors, and imposed a sentence at

the bottom of the undisputed Guidelines range. Vazquez has not shown a

reasonable probability that, absent the alleged errors, he would have received a

different sentence. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.

2008).

      Vazquez also contends that the magistrate judge improperly participated in

plea negotiations. The record does not support this contention. Vazquez’s

remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      13-10429